In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-17-00374-CR
     ___________________________

        CHAD HAYNES, Appellant

                      V.

          THE STATE OF TEXAS


  On Appeal from the 431st District Court
          Denton County, Texas
      Trial Court No. F16-2748-431


 Before Sudderth, C.J.; Kerr and Birdwell, JJ.
   Memorandum Opinion by Justice Kerr
                             MEMORANDUM OPINION

      A jury convicted Chad Haynes of family-violence assault with a previous

conviction and sentenced him to three years in the penitentiary. See Tex. Penal Code

Ann. § 22.01(b)(2)(A). In one issue, Haynes contends that the evidence is insufficient

to prove that he committed the offense. Specifically, he argues that the complainant’s

story was not corroborated; nothing showed that he was at the complainant’s

apartment, as the complainant asserted; the complainant waited about twelve hours

before going to the police; and the police department “conducted no real

investigation.” We affirm.

                                          Evidence

   The complainant described her relationship with Haynes, the assault, and her trip to the police
   station to make a report.

      Testifying at the October 2017 trial, Ruby Johnston said that she and Haynes

had started dating in late 2014, dated for about 18 months, and—at the time of the

assault—had a child together. Although they “never really officially broke up,” their

relationship “was just, kind of, in the air a lot of times,” and they continued to see

each other romantically but sporadically. In the spring of 2016, Haynes came over on

a weekly basis to help her with their child.

      Late on the evening of May 25, 2016, around midnight, Haynes went to

Johnston’s apartment in Lewisville, looked through messages on her phone, and

“didn’t like what he saw”—Johnston had been sending messages to another man. At


                                               2
that time, Johnston stated that she and Haynes were “kind of” together. “It was

always up in the air,” she added, “so I just kind of assumed.”

      Angry about the messages, Haynes hit Johnston’s face multiple times with his

hand; she testified that it hurt and caused her ears to ring. Haynes then threw her

phone and her 11-year-old son’s phone on the ground, breaking both.1 When red

marks began to appear on Johnston’s face, Haynes had her press frozen vegetables to

her face for a couple of hours. Although Johnston asked Haynes to leave, he stayed

until 8:00 a.m., when she left to take her other children to school.

      After dropping her children off at school, Johnston then went to her mother’s

house, where they discussed what had happened. Johnston wanted to make a police

report, but she was afraid to do so because she had an outstanding ticket in

Grapevine. So she first paid that ticket and then, around 11:00 a.m., went to the

Lewisville Police Department and told an officer what had happened. That officer

photographed her and the broken phones.

      Johnston acknowledged later telling the police that she did not want to

prosecute Haynes. After this incident, in fact, she and Haynes had another child

together. Even on the stand, she asserted that she did not want to testify against

Haynes “because [she had] two kids with him.”



      1
       Johnston had two children from a previous relationship when she and Haynes
began dating.


                                            3
   Officer George Nichols recalled Johnston’s making a written statement and how her injuries and
   the damage to two phones were consistent with her account of what had happened.

       Officer George Nichols remembered Johnston’s coming into the police

department regarding an assault on May 26, 2016. The two talked, and she gave a

written statement. He observed red marks on her face that were consistent with her

description of what had happened. Reviewing the photographs he had taken that day,

Officer Nichols said at trial that he believed Haynes had assaulted Johnston with his

hand because the bruising was shaped like a handprint.

       Johnston also showed Officer Nichols the two broken phones. He elaborated:

“Ms. Johnston told me that Mr. Haynes had broken them after reading some texts in

one of them and looking through the phone.” One, he said, appeared to have been

thrown on the ground several times, and the other one looked like it had been bent

and broken apart. He did not think either phone was operable.

       During Officer Nichols’s 18 years as a police officer, he had frequently seen

victims become reluctant to cooperate, explaining that “afterwards they feel that there

[are] going to be repercussions for . . . wanting help.”

       After Officer Nichols took Johnston’s report, he had no further dealings with

the case: “I’ll do the report, I’ll take the photographs, I’ll . . . upload them into

evidence, and the case is forwarded to a detective.” He did not check Johnston’s

background or talk to any other witnesses.




                                               4
   Detective Scott Austin investigated, but Johnston did not want the case prosecuted, and Haynes
   avoided him.

      Detective Scott Austin was assigned to the domestic-violence unit, where his

primary job was to investigate family-violence cases. He explained that sometimes

victims ask that charges be dropped for various reasons: they might fear retaliation,

there might be financial considerations, there might be children, and “things like

that.” “A lot of times,” he added, “victims will want to drop the charges due to

pressure from the suspect.” Regardless of the victim’s wishes, Detective Austin would

continue to investigate the case. He also explained that most family-violence cases

occurred in the home, so normally there were no surveillance videos or other

witnesses.

      In Johnston’s case, although she made her report on May 26 and although

Detective Austin was assigned her case the next day, he did not try to contact her until

about three or four weeks later. After two unsuccessful attempts, he talked to her on

June 24, but “she told me [that] she did not want to pursue the case.” Johnston did

not deny that the incident had occurred, but she would not give him an account of

what had happened. Detective Austin stated that the reasons Johnston gave for not

wanting to pursue the charges were consistent with reasons other victims had given




                                               5
him before. Despite Detective Austin’s telling Johnston that he was not going to drop

the charges, Johnston did not change her story or deny that the assault had occurred.2

      Next, Detective Austin asked Johnston to talk to Haynes about contacting the

police and about turning himself in, but Johnston reported back that Haynes had no

desire to speak with him. Detective Austin procured an arrest warrant for Haynes on

June 29 and tried, without success, to contact Haynes on June 30 and July 1. Haynes

was ultimately arrested on July 3.

      On cross-examination, Detective Austin admitted that he did not go to

Johnston’s neighbors to determine if they had heard anything strange and did not set

up surveillance on the complex. Nor did he ask anyone about Johnston’s reputation

for truthfulness, look into her background, or check her mental-health history.

      But based on his entire review, he nevertheless thought that the domestic-

violence offense had occurred. For one thing, the photographs corroborated

Johnston’s story: Detective Austin noticed that “the side of her face was red[,] and

[the redness] appeared to have the outline of a hand and fingers.”




      2
       Detective Austin dropped the criminal-mischief charge against Haynes at
Johnston’s request. Detective Austin estimated the value of the two broken iPhones
to be about $1,400. The difference between the two offenses, he explained, was that
one was a property crime and the other was a “persons crime.” “When she asked me
to drop [the] criminal mischief charges, I have to,” he explained, but “[i]n a domestic
violence case, I don’t have to drop the charges.”


                                           6
                                  Standard of Review

       Federal due process requires that the State prove beyond a reasonable doubt

every element of the crime charged. Jackson v. Virginia, 443 U.S. 307, 316, 99 S. Ct.
2781, 2787 (1979); see U.S. Const. amend. XIV. In our due-process evidentiary-

sufficiency review, we view all the evidence in the light most favorable to the verdict

to determine whether any rational factfinder could have found the crime’s essential

elements beyond a reasonable doubt. Jackson, 443 U.S. at 319, 99 S. Ct. at 2789;

Queeman v. State, 520 S.W.3d 616, 622 (Tex. Crim. App. 2017). This standard gives full

play to the factfinder’s responsibility to resolve conflicts in the testimony, to weigh the

evidence, and to draw reasonable inferences from basic facts to ultimate facts. See

Jackson, 443 U.S. at 319, 99 S. Ct. at 2789; Queeman, 520 S.W.3d at 622.

       The factfinder alone judges the evidence’s weight and credibility. See Tex. Code

Crim. Proc. Ann. art. 38.04; Queeman, 520 S.W.3d at 622. Thus, when performing an

evidentiary-sufficiency review, we may not re-evaluate the evidence’s weight and

credibility and substitute our judgment for the factfinder’s. Queeman, 520 S.W.3d at

622. Instead, we determine whether the necessary inferences are reasonable based on

the evidence’s cumulative force when viewed in the light most favorable to the

verdict. Murray v. State, 457 S.W.3d 446, 448 (Tex. Crim. App. 2015); see Villa v. State,

514 S.W.3d 227, 232 (Tex. Crim. App. 2017) (“The court conducting a sufficiency

review must not engage in a ‘divide and conquer’ strategy but must consider the

cumulative force of all the evidence.”). We must presume that the factfinder resolved

                                            7
any conflicting inferences in favor of the verdict and defer to that resolution. Murray,
457 S.W.3d at 448–49.

                                     Discussion

      At its core, Haynes’s complaint is not that the State failed to prove each

element of the offense but that the jury chose to believe Johnston’s testimony. But as

the sole judge of the evidence’s weight and credibility, the jury was free to believe

Johnston, who never recanted despite her later unwillingness to press charges. See

Jackson, 443 U.S. at 319, 99 S. Ct. at 2789; Queeman, 520 S.W.3d at 622; Murray, 457
S.W.3d at 448–49. The jury was also free to discount any perceived lack of

corroborating witnesses, the absence of any other witness placing Haynes at her

apartment, and any shortcomings in Officer Nichols’s or Detective Austin’s

investigations. See Jackson, 443 U.S. at 319, 99 S. Ct. at 2789; Queeman, 520 S.W.3d at

622; Murray, 457 S.W.3d at 448–49. And viewing the evidence in the verdict’s most

favorable light, the jury presumably reconciled Johnston’s failure to contact the police

sooner with the facts that Haynes had broken both her and her son’s phones, that

Haynes remained at her apartment for eight hours after the assault, and that Johnston

wanted to pay her outstanding ticket in Grapevine before reporting the assault in

Lewisville to avoid being arrested herself. See Jackson, 443 U.S. at 319, 99 S. Ct. at

2789; Queeman, 520 S.W.3d at 622; Murray, 457 S.W.3d at 448–49.

      A single witness’s testimony can support a conviction. See Hernandez v. State,

No. 04-17-00340-CR, 2018 WL 1176371, at *1 (Tex. App.—San Antonio Mar. 7,

                                           8
2018, no pet.) (mem. op., not designated for publication); Shah v. State, 403 S.W.3d 29,

35 (Tex. App.—Houston [1st Dist.] 2012, pet. ref’d); Davis v. State, 177 S.W.3d 355,

359 (Tex. App.—Houston [1st Dist.] 2005, no pet.) (citing Aguilar v. State, 468 S.W.2d
75, 77 (Tex. Crim. App. 1971)); see also Lee v. State, 239 S.W.3d 873, 878 (Tex. App.—

Waco 2007, pet. ref’d) (“As the sole judge of the weight and credibility of witness

testimony, the jury was entitled to disregard [the defendant’s] testimony and accept

[the complainant’s].”). Here, we hold that Johnston’s testimony sufficiently supports

the conviction.

                                     Conclusion

      We overrule Haynes’s issue and affirm the trial court’s judgment.



                                                      /s/ Elizabeth Kerr
                                                      Elizabeth Kerr
                                                      Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: April 4, 2019




                                           9